Porter, J.
This is an action against the indorser of a promissory note, and the defence set up, is want of demand on the maker. The *644statement of facts shews, that, the note was dated in New-Orleans, but not made payable there, and that the drawer resided in Kentucky at the time of the protest, and does so now.
East’n District.
Jan. 1822.
The only question which this case presents, is whether the holder of the note was obliged to go out of the state to demand payment.
There is some difficulty as to the place where demand is to be made, when the maker of a note or acceptor of a bill has been a resident of the state, and before the time of payment has changed his domicil; but if he lives in another country, the indorsees cannot be presumed to know his residence, and all that the law requires of the holder is due diligence at that place where the note is drawn. Thus, in the case cited by the appellant, 14 John. 116, it is stated by the court to have been previously decided, that where a note was dated at Albany, arid the drawer of it afterwards removed to Canada, that the demand where it was drawn was sufficient to charge the indorser. Chitty on Bills, 335, (edit. 1821.)
I am of opinion, that the demand was properly made in this case, and that the judgment *645of the parish court should be affirmed with costs.
Grymes and Canonge for the plaintiff, Hennen for the defendant.